
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.28


UNIONBANCAL CORPORATION MANAGEMENT STOCK PLAN
TERMS AND CONDITIONS APPLICABLE TO
NON-EMPLOYEE DIRECTOR STOCK UNIT AWARDS


        The Executive Compensation and Benefits Committee (the "Committee") of
the Board of Directors (the "Board") of UnionBanCal Corporation (the "Company"),
pursuant to its authority under the Year 2000 UnionBanCal Corporation Management
Stock Plan (the "Plan"), has approved the following Terms and Conditions
Applicable to Non-Employee Director Stock Unit Awards (these "Terms and
Conditions"), which shall apply to the award of Stock Units to Non-Employee
Directors in lieu of certain fees pursuant to deferral elections under the Plan.
Capitalized terms used but not otherwise defined herein shall have the meanings
attributed thereto in the Plan, the provisions of which are incorporated herein
by reference.

        1.    Eligibility.    All Non-Employee Directors are eligible to elect
irrevocably to defer all or a portion of their Retainer Fees or Meeting Fees (as
defined below), or both, and instead receive Stock Units pursuant to these Terms
and Conditions and the Plan. An eligible Director who executes a Non-Employee
Director Stock Unit Award Agreement or who has previously deferred fees under
the Plan and who continues to have an account balance greater than zero will be
considered a "Participant" for purposes of these Terms and Conditions and the
Plan.

        2.    Deferral Election.    

        (a)    Elections.    A Non-Employee Director may irrevocably elect to
defer a portion of his or her annual retainer for services to be rendered on the
Board of Directors of the Company and its Subsidiaries, including additional
fees paid to committee chairpersons (together, "Retainer Fees"), during the
following calendar year in Stock Units by making an election on or before the
December 31 preceding such calendar year, in accordance with procedures
established by the Committee. A Non-Employee Director may also irrevocably elect
to defer a portion of his or her fees for attendance at meetings of the Board of
Directors of the Company and its Subsidiaries, and committees thereof (together,
"Meeting Fees") during the following calendar year in Stock Units by making an
election on or before the December 31 preceding such calendar year, in
accordance with procedures established by the Committee. The Committee may
permit any Non-Employee Director who first becomes eligible to participate in
the Plan on or after the first day of any calendar year to make a Stock Unit
deferral election within thirty (30) days following his or her eligibility with
respect to Retainer and/or Meeting Fees to be earned for services performed
after the date of the election. Under no circumstances may a Non-Employee
Director elect to defer fees that have already been earned.

        (b)    Non-Employee Director Stock Unit Award Agreement.    All
elections shall be in writing in the form of the Non-Employee Director Stock
Unit Award Agreement attached hereto or such other form as provided by the
Committee (the "Stock Unit Agreement"). To be effective, the Stock Unit
Agreement must be received by the Company's Human Resources Department on or
before the deadline specified in Section 2(a) above, and must be signed and
dated by the Participant and the Company's Director of Human Resources or his or
her designee. The Stock Unit Agreement shall specify the percentage of Retainer
Fees and/or Meeting Fees subject to deferral in 5% increments up to a maximum of
100%, and shall specify the time and method of distribution of deferred amounts
pursuant to Section 7 below. The Stock Unit Agreement shall incorporate these
Terms and Conditions by reference.

        3.    Stock Units; Stock Unit Accounts.    

        (a)    Crediting to Stock Unit Accounts.    If a Participant elects to
defer a portion of his or her Retainer or Meeting Fees, the Company shall, as of
the last day of the month in which such fees otherwise would have been paid,
credit to an account in the name of the Participant (the "Stock Unit Account") a
number of Stock Units determined by dividing the applicable deferred portion of
the Participant's fees by the Fair Market Value of a share of Common Stock on
such date. If the

--------------------------------------------------------------------------------



Participant has entered into more than one Stock Unit Agreement and they specify
different times or methods of distribution pursuant to Section 7(b), the Company
shall establish, within such Participant's Stock Unit Account, such subaccounts
as are necessary or convenient (the "Distribution Subaccounts") to account
separately for deferrals, including dividend equivalents credited pursuant to
Section 6 below, which are subject to different distribution elections.

        (b)    Statements.    The Company shall submit to each Participant,
within one hundred twenty (120) days after the close of each calendar year, a
statement in such form as the Committee or its delegate deems desirable setting
forth the balance of each Participant's Stock Unit Account.

        4.    Vesting of Stock Units.    Stock Units credited to a Participant's
Stock Unit Account with respect to deferred Retainer Fees and/or Meeting Fees
shall be fully vested at all times. Units representing dividend equivalents
credited pursuant to Section 6 below shall also be fully vested at all times.

        5.    Limitations on Rights Associated with Stock Units.    A
Participant's Stock Unit Account shall be a memorandum account on the books of
the Company. The Stock Units credited to a Participant's Stock Unit Account
shall be used solely as a device for the determination of the number of shares
of Common Stock to be distributed eventually to the Participant under the Plan
pursuant to Section 7. The Stock Units shall not be treated as property or as a
trust fund of any kind. No Participant shall be entitled to any voting or other
stockholder rights with respect to Stock Units granted or credited under the
Plan. The number of Stock Units credited (and the Common Stock to which the
Participant is entitled upon distribution under the Plan) shall be subject to
adjustment in accordance with Section 8 hereof and Section 3(b) of the Plan. The
Stock Unit Agreement and these Terms and Conditions shall create only a
contractual obligation on the part of the Company as to such amounts and shall
not be construed as creating a trust. The Plan, in and of itself, has no assets.
A Participant shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and rights no greater than the right to
receive the Common Stock (or equivalent value) as a general unsecured creditor.

        6.    Dividend Equivalent Credits to Stock Unit Account.    As of each
date on which dividends are paid with respect to the Common Stock, a
Participant's Stock Unit Account shall be credited with additional Stock Units
in an amount equal to (i) the amount of the dividends paid on that number of
shares of Common Stock equal to the aggregate number of Stock Units allocated to
the Participant's Stock Unit Account as of that date divided by (ii) the Fair
Market Value of a share of Common Stock as of such date.

        7.    Distribution of Stock.    

        (a)    Time and Method of Distribution.    A Participant shall be
entitled to receive a distribution of whole shares of Common Stock equal to the
number of Stock Units allocated to his or her Stock Unit Account, including
dividend equivalents credited pursuant to Section 6, in accordance with the
Participant's election made pursuant to the Participant's Stock Unit Agreement.
Any fractional share of Common Stock shall be distributed in cash.

        (b)    Time of Distribution.    Each Participant shall elect on the
Stock Unit Agreement the date as of which the distribution shall be made or
commence (the "Payment Date"), which shall be either:

        (i)    the Participant's termination of service for any reason as a
member of the Board of Directors of the Company and its Subsidiaries, or

        (ii)   January 31 of any year subsequent to the year in which the
Retainer and/or Meeting Fees would have been paid absent the deferral election,
provided that the deferral period must be at least 36 months.

2

--------------------------------------------------------------------------------



        A Participant may not change the election of a Payment Date with respect
to any Retainer and/or Meeting Fees deferred under Section 2(a). Unless
otherwise permitted by the Committee in accordance with the requirements of
Section 409A of the Code, such election shall be irrevocable.

        (c)    Method of Distribution.    Each Stock Unit Agreement shall
specify the method in which the distribution shall be made, as elected by the
Participant, which shall be either:

        (i)    in a single lump sum on the Payment Date or as soon as the
Company determines is administratively feasible (but not more than 90 days)
thereafter,

        (ii)   in four substantially equal annual installments, commencing on
the Payment Date or as soon as the Company determines is administratively
feasible (but not more than 90 days) thereafter, or

        (iii)  in ten substantially equal annual installments, commencing on the
Payment Date or as soon as the Company determines is administratively feasible
(but not more than 90 days) thereafter.

        A Participant may not change the method of any distribution election
with respect to any Retainer Fees and/or Meeting Fees deferred under
Section 2(a). Unless otherwise permitted by the Committee in accordance with the
requirements of Section 409A of the Code, such election shall be irrevocable.

        (d)    Effect of Death, Disability or Change in
Control.    Notwithstanding Sections 7(a), (b) or (c) hereof, if a Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code),
or if a Change in Control (as defined below) occurs, the Participant's Stock
Unit Account to the extent then credited shall be distributed as soon as the
Company determines is administratively practicable (but not more than 90 days)
thereafter, in a lump sum. Notwithstanding the foregoing, the distribution of a
Participant's Stock Unit Account shall not be accelerated upon a Change in
Control unless the Change in Control satisfies the applicable requirements for a
distribution in compliance with Section 409A(a)(2) of the Code.

        (e)    Change in Control.    For purposes of these Terms and Conditions,
a "Change in Control" of the Company shall be deemed to have occurred upon the
happening of any of the following events: consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets or stock of the Company or the acquisition of the assets or stock
of another entity ("Business Combination"); excluding, however, such a Business
Combination pursuant to which a Permitted Holder (a) will beneficially own,
directly or indirectly, 30% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors (together, the "Company
Stock"), as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries), and (b) no
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, has a greater beneficial
interest, directly or indirectly, in the Company Stock than a Permitted Holder.
For purposes of this definition, "Permitted Holder" shall mean (i) The Bank of
Tokyo-Mitsubishi UFJ, Ltd. or any successor thereto ("BTMU"), (ii) an employee
benefit plan of BTMU or (iii) a corporation controlled by BTMU.

        (f)    Form of Distribution.    Stock Units credited to a Participant's
Stock Unit Account shall be distributed in an equivalent whole number of shares
of the Company's Common Stock. Fractions of shares shall be paid in cash in
connection with any distribution.

3

--------------------------------------------------------------------------------



        (g)    Section 409A.    These Terms and Conditions and the Stock Unit
Agreements are intended to comply with the requirements of Section 409A of the
Code and shall be interpreted in accordance therewith.

        8.    Adjustments in Case of Corporate Transactions.    If there should
be any change in the Company's Common Stock through merger, consolidation,
reorganization, recapitalization, reincorporation, stock split, stock dividend
(in excess of 2 percent) or other change in the corporate structure of the
Company, the Board and the Committee shall make appropriate adjustments in order
to preserve but not to duplicate or otherwise increase the benefit to the
Participant (taking into account any dividend equivalents credited pursuant to
Section 6), including adjustments in the number of Stock Units credited to a
Participant's Stock Unit Account. Any adjustment made pursuant to this Section 8
as a consequence of a change in the corporate structure of the Company shall not
entitle the Participant to receive a number of shares of Common Stock of the
Company or shares of stock of any successor company greater than the number of
shares the Participant would receive if, prior to such change, the Participant
had actually held a number of shares of Common Stock equal to the number of
Stock Units then credited to his or her Stock Unit Account.

        9.    Company's Right to Withhold.    The Company shall satisfy any
income tax withholding obligation arising upon distribution of a Participant's
Stock Unit Account by reducing the number of shares of Common Stock otherwise
deliverable to the Participant. The appropriate number of shares required to
satisfy any such tax withholding obligation in the case of Stock Units will be
based on the Fair Market Value of a share of Common Stock on the business day
prior to the date of distribution. If the Company, for any reason, cannot
satisfy the withholding obligation in accordance with the preceding sentence,
the Participant shall pay or provide for payment in cash of the amount of any
taxes which the Company may be required to withhold with respect to the benefits
hereunder.

        10.    Limitation on Eligible Directors.    Participation in the Plan
shall not give any person the right to continue to serve as a member of the
Board or any rights or interests other than as herein provided.

        11.    Beneficiaries.    

        (a)    Beneficiary Designation.    Upon forms provided by and subject to
conditions imposed by the Committee, each Participant may designate in writing
the Beneficiary or Beneficiaries (as defined in Section 11(b)) whom such
Participant desires to receive any amounts payable under the Plan after his or
her death. A Beneficiary designation must be signed and dated by the Participant
and delivered to the Committee to become effective. The Company and the
Committee may rely on the Participant's designation of a Beneficiary or
Beneficiaries last filed in accordance with these Terms and Conditions and the
Plan.

        (b)    Definition of Beneficiary.    A Participant's "Beneficiary" or
"Beneficiaries" shall be the person(s) (including the trust(s)) designated in
writing by the Participant to receive his or her benefits under the Plan if the
Participant dies before receiving all of his or her benefits. In the absence of
a valid or effective Beneficiary designation, the Participant's surviving spouse
shall be the Beneficiary or if there is none, the Beneficiary shall be the
Participant's estate.

        12.    Mandatory Arbitration.    Any dispute arising out of or relating
to a Stock Unit Agreement, including its meaning or interpretation, shall be
resolved solely by arbitration before an arbitrator selected in accordance with
the rules of the American Arbitration Association. The location for the
arbitration shall be in San Francisco, Los Angeles, San Diego, Portland,
Seattle, and New York City, as selected by Company in good faith. Judgment on
the award rendered may be entered in any court having jurisdiction. The party
the arbitrator determines is the prevailing party shall be entitled to have the
other part pay the expenses of the prevailing party, and in this regard the
arbitrator shall have the power to award recovery to such prevailing party of
all costs and fees (including attorneys fees and a reasonable allocation for the
costs of the Company's in-house counsel), administrative fees, arbitrator's

4

--------------------------------------------------------------------------------



fees and court costs, all as determined by the arbitrator. Absent such award of
the arbitrator, each party shall pay an equal share of the arbitrator's fees.
All statutes of limitation which would otherwise be applicable shall apply to
any arbitration proceeding under this paragraph. The provisions of this
paragraph are intended to be exclusive for all purposes and applicable to any
and all disputes arising out of or relating to a Stock Unit Agreement. The
arbitrator who hears and decides any dispute shall have jurisdiction and
authority only to award compensatory damages to make whole a person or entity
sustaining foreseeable economic damages, and, shall not have jurisdiction and
authority to make any other award of any type, including without limitation,
punitive damages, unforeseeable economic damages, damages for pain, suffering or
emotional distress, or any other kind or form of damages. The remedy, if any,
awarded by the arbitrator shall be the sole and exclusive remedy for any dispute
which is subject to arbitration under this paragraph.

        13.    Other Provisions.    

        (a)    Administration.    The Committee shall have the sole authority,
in its discretion, to adopt, amend and rescind such rules and regulations as it
deems advisable in the administration of the Stock Unit awards, to construe and
interpret these Terms and Conditions, the rules and regulations, and Stock Unit
Agreements, and to make all other determinations and interpretations with
respect to the Stock Unit awards. All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons. Committee members who are Participants shall abstain from voting on any
Plan matters that would cause them to be in constructive receipt of amounts
credited to their Stock Unit Accounts. The Committee may delegate its
responsibilities as it sees fit.

        (b)    Notices.    Any notices to be given under these Terms and
Conditions or a Stock Unit Agreement shall be in writing and addressed to the
Company at its principal executive office, to the attention of the head of
Company's Human Resources Corporate Benefits Department and to the Participant
at the address given beneath the Participant's signature on the Stock Unit
Agreement or to his or her last address of record in the records of the Company.

        (c)    Amendments.    The Committee shall have the right to amend these
Terms and Conditions in whole or in part from time to time; provided, however,
that no such amendment shall adversely affect the amount of outstanding Stock
Units credited to a Participant's Stock Unit Account prior to the effective date
of such amendment without the Participant's written consent.

        (d)    Governing Law; Attorneys' Fees; Severability.    The validity of
the Plan, these Terms and Conditions, the Stock Unit Agreement and any
provisions thereof, shall be construed, administered, and governed in all
respects under and by the laws of the State of California to the extent not
preempted by the federal laws of the United States of America. In the event of
any arbitration proceedings, actions at law or suits in equity in relation to
the Plan, these Terms and Conditions or the Stock Unit Agreement, the prevailing
party in such proceeding, action or suit shall receive from the losing party its
attorneys' fees and all other costs and expenses of such proceeding, action or
suit. If any provisions of the Plan, these Terms and Conditions or the Stock
Unit Agreement shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions thereof shall continue to be fully
effective.

        (e)    Compliance with Laws.    The Plan, these Terms and Conditions,
the Stock Unit Agreement and the offer, issuance, and delivery of shares of
Common Stock through the deferral of compensation under the Plan and these Terms
and Conditions are subject to compliance with all applicable federal and state
laws, rules, and regulations (including but not limited to state and federal
securities law) and to such approvals by any listing, agency, or regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan and these Terms and Conditions shall be subject to such restrictions,
and the person acquiring such securities shall, if requested by

5

--------------------------------------------------------------------------------






the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
securities laws and other legal requirements.

        (f)    Restrictions on Transfer.    Neither the Stock Units, nor any
interest therein, nor amount payable or Common Stock deliverable in respect
thereof, may be sold, assigned, transferred, pledged, or otherwise disposed of,
alienated, or encumbered, either voluntarily or involuntarily, other than by
will or the laws of descent and distribution, and in the event thereof, the
Committee at its election may terminate a Stock Unit Award. This restriction on
transfer shall not be deemed to prohibit, to the extent permitted by the
Committee, transfers to a trust or otherwise without consideration for estate
and financial planning purposes. Common Stock issued upon payment of a Stock
Unit Account shall be subject to such restrictions on transfer as may be
necessary or advisable, in the opinion of legal counsel to the Company, to
assure compliance with applicable securities laws.

        (g)    Successors.    These Terms and Conditions shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns. Where the context permits,
"Participant" as used in these Terms and Conditions shall include Participant's
executor, administrator, trustee or other legal representative or the person or
persons to whom Participant's rights pass by will or the applicable laws of
descent and distribution. Nothing contained in the Plan, these Terms and
Conditions or the Stock Unit Agreement shall be interpreted as imposing any
liability on the Company or the Committee in favor of any Participant or
transferee of Stock Units with respect to any loss, cost or expense which such
Participant or transferee may incur in connection with, or arising out of any
transaction involving any Stock Units granted hereunder.

        (h)    Integration.    By signing the Stock Unit Agreement, the
Participant agrees that the terms of the Plan, these Terms and Conditions and
the Stock Unit Agreement are intended by the Company and Participant to be the
final expression of their contract with respect to the Stock Units and other
amounts received hereunder and may not be contradicted by evidence of any prior
or contemporaneous agreement, and shall constitute the complete and exclusive
statement of their terms, and that no extrinsic evidence whatsoever may be
introduced in any arbitration, judicial, administrative or other legal
proceeding involving the Plan, these Terms and Conditions or the Stock Unit
Agreement. Accordingly, the Plan, these Terms and Conditions and the Stock Unit
Agreement contain the entire understanding between the parties and supersede all
prior oral, written and implied agreements, understandings, commitments and
practices among the parties. In the event of any conflict among the provisions
of the Plan, these Terms and Conditions and the Stock Unit Agreement, the Plan
shall prevail. The Company and Participant shall have the right to amend the
Stock Unit Agreement in writing as they mutually agree.

        (i)    Waivers.    Any failure to enforce any provisions of the Plan,
these Terms and Conditions or the Stock Unit Agreement by the Company or
Participant shall not be deemed a waiver of that provision, nor shall any waiver
or relinquishment of any right or power at any one time or times be deemed a
waiver or relinquishment of that right or power for all or any other times.

6

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.28



UNIONBANCAL CORPORATION MANAGEMENT STOCK PLAN TERMS AND CONDITIONS APPLICABLE TO
NON-EMPLOYEE DIRECTOR STOCK UNIT AWARDS
